         Case 1:18-cv-10741-ALC-DCF Document 7-4 Filed 11/28/18 Page 1 of 1


                                                                 USDCSDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECI'RONICALLY•FILED .
                                                                                                      ,{

                                                                 DOC#:                · ;
BRANDON SANDERS,                                                 DATE FILpD: , 2jzr;/J9
                           Plaintiff,               Case No. 1:18-cv-10741
         v.

CHECKR, INC.,                                       PROPOSED ORDER FOR ADMISSION
                                                    PROHACVICE
                       ·   Defendant.



         The motion of LAUREN KW BRENNAN for admission to appear Pro Hae Vice in the

above-captioned action is GRANTED. Applicant has declared that he is a member in good

standing of the bars of the states of Pennsylvania and New Jersey; and that his contact information

is as follows:

                  Lauren KW Brennan
                  FRANCIS & M.A.ILMAN, P.C.
                  1600 Market Street, 25 th Floor
                  Philadelphia, PA 19103
                  Tel: (215) 735-8600
                  Fax: (215) 940-8000
                  lbrennan@consumerlawfirm.com

         IT IS HEREBY ORDERED that LAUREN KW BRENNAN is admitted to practice Pro

Hae Vice for Plaintiff Brandon Sanders in the above-captioned action in the United States District

Court for the Southern District of New York. All attorneys appearing before this Court are subject

to the Local Rules of this Court, including the Rules governing discipline of attorneys.


Dated:        ~.J--6   /it                   U~e


                                                     DEBRA FREEMAN
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
